DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "The call priority analysis system" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "The call priority analysis system" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "The call priority analysis system" in line 1.  There is insufficient antecedent basis for this limitation in the claim.


Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The invention as claimed is not disclosed nor rendered obvious in view of any prior art.  As to independent claims 1, 10, and 16, all prior art fail to teach or suggest, alone or in combination, the recited call priority analysis system, method, and non-transitory computer-readable medium.  However, claims 1-20 are currently rejected under a nonstatutory double patenting rejection.  A response is respectfully requested of Applicant.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,375,063.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. 11,375,063 recites “A call priority analysis system comprising: a processor and a computer readable medium operably coupled thereto, the computer readable medium comprising a plurality of instructions stored in association therewith that are accessible to, and executable by, the processor, to perform operations which comprise: receiving a call interaction from a call center; validating, by a validation and transcription engine, that the call interaction is authentic; converting, by the validation and transcription engine, the call interaction into text; extracting, by a data calculation engine, organization, location, and time information from the text; calculating, by the data calculation engine, a priority of the call interaction from the extracted information and the text, wherein calculating the priority of the call interaction comprises determining an importance of words in the text and correlating the words in the text to a priority class by using a trained gradient-boosted tree algorithm; determining that the call interaction should be transmitted to a queue of the call center for initial handling by a call center agent; and transmitting the call interaction, the calculated priority, and the extracted information to the call center,” and claim 1 of the present application recites “A call priority analysis system comprising: a processor and a computer readable medium operably coupled thereto, the computer readable medium comprising a plurality of instructions stored in association therewith that are accessible to, and executable by, the processor, to perform operations which comprise: receiving a call interaction from a call center; validating, by a validation and transcription engine, that the call interaction is authentic; converting, by the validation and transcription engine, the call interaction into text; extracting, by a data calculation engine, organization, location, and time information from the text; calculating, by the data calculation engine, a priority of the call interaction from the extracted information and the text, wherein calculating the priority of the call interaction comprises determining an importance of words in the text and correlating the words in the text to a priority class by using a pre-trained algorithm that is trained on emergency-type and emergency services-type language; determining that the call interaction should be transmitted to a queue of the call center for initial handling by a call center agent; and transmitting the call interaction, the calculated priority, and the extracted information to the call center.”

Claims 10-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 11,375,063.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 9 of U.S. Patent No. 11,375,063 recites “A method of determining the priority of a call interaction, which comprises: receiving a call interaction from a call center; validating, by a validation and transcription engine, that the call interaction is authentic; converting, by the validation and transcription engine, the call interaction into text; extracting, by a data calculation engine, organization, location, and time information from the text; calculating, by the data calculation engine, a priority of the call interaction from the extracted information and the text, wherein calculating the priority of the call interaction comprises determining an importance of words in the text and correlating the words in the text to a priority class by using a trained gradient-boosted tree algorithm; determining that the call interaction should be transmitted to a queue of the call center for initial handling by a call center agent; and transmitting the call interaction, the calculated priority, and the extracted information to the call center,” and claim 10 of the present application recites “A method of determining the priority of a call interaction, which comprises: receiving a call interaction from a call center; validating, by a validation and transcription engine, that the call interaction is authentic; converting, by the validation and transcription engine, the call interaction into text; extracting, by a data calculation engine, organization, location, and time information from the text; calculating, by the data calculation engine, a priority of the call interaction from the extracted information and the text, wherein calculating the priority of the call interaction comprises determining an importance of words in the text and correlating the words in the text to a priority class by using a pre-trained algorithm that is trained on emergency-type and emergency services-type language; determining that the call interaction should be transmitted to a queue of the call center for initial handling by a call center agent; and transmitting the call interaction, the calculated priority, and the extracted information to the call center.”

Claims 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 11,375,063.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 15 of U.S. Patent No. 11,375,063 recites “A non-transitory computer-readable medium having stored thereon computer-readable instructions executable by a processor to perform operations which comprise: receiving a call interaction from a call center; validating, by a validation and transcription engine, that the call interaction is authentic; converting, by the validation and transcription engine, the call interaction into text; extracting, by a data calculation engine, organization, location, and time information from the text; calculating, by the data calculation engine, a priority of the call interaction from the extracted information and the text, wherein calculating the priority of the call interaction comprises determining an importance of words in the text and correlating the words in the text to a priority class by using a trained gradient-boosted tree algorithm; determining that the call interaction should be transmitted to a queue of the call center for initial handling by a call center agent; and transmitting the call interaction, the calculated priority, and the extracted information to the call center,” and claim 16 of the present application recites “A non-transitory computer-readable medium having stored thereon computer-readable instructions executable by a processor to perform operations which comprise: receiving a call interaction from a call center; validating, by a validation and transcription engine, that the call interaction is authentic; converting, by the validation and transcription engine, the call interaction into text; extracting, by a data calculation engine, organization, location, and time information from the text; calculating, by the data calculation engine, a priority of the call interaction from the extracted information and the text, wherein calculating the priority of the call interaction comprises determining an importance of words in the text and correlating the words in the text to a priority class by using a pre-trained algorithm that is trained on emergency-type and emergency services-type language; determining that the call interaction should be transmitted to a queue of the call center for initial handling by a call center agent; and transmitting the call interaction, the calculated priority, and the extracted information to the call center.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Klaban (US Patent Application, Pub. No.: US 2014/0072111 A1) teaches an emergency 9-1-1 portal and application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THJUAN KNOWLIN ADDY whose telephone number is (571)272-7486. The examiner can normally be reached 8:30AM - 5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THJUAN K ADDY/Primary Examiner, Art Unit 2652